DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/21/2022 has been entered. Claims 1-2, 4, 10-11, 13, 16, 19-20, 22-25, 28-29, and 31-36 remain pending in the application. Claims 1, 13, and 16 are amended. Claim 1 is amended incorporating limitations in claims 13 and 16. New claim 36 has introduced. Applicant’s amendments to the drawings and specification have overcome each and every objections set forth in the Non-Final Office Action mailed 12/02/2021.
Claims 1-2, 4, 10-11, 13, 16, 19-20, 22-25, 28-29, and 31-36 are examined on the merit.
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument, see pages 8-9, with respect to the rejection of claims 1, 2, 10, 13, 16, 19, 20, 22, 23, 25, 28, 29, 31, and 32 under 35 USC 102(a)(1) have been fully considered but they are not persuasive. Applicant argues that Fehr fails to show that the apertures defined by the ends are tapered or beveled because the limitation “the ends of the conduit being pointed” as set forth in previous non-final office action is not the same as the aperture defined by the ends being tapered or beveled. 
Examiner respectfully disagree. The term “bevelled “or “tapered” should be interpreted as a structure showing slopped end or having reducing in diameter toward the end of conduit structure, whereas the term “aperture” refers an opening. In the examiner’s view, the structure or shape of opening of conduit should have a circle or an oval shape, but the opening cannot be slopped nor having reducing in diameter toward the end of conduit structure. Furthermore, applicant asserts that figures 19b and 19d illustrate apertures 214 or 234 being tapered or beveled, however, in the examiner’s view, there are no illustrations how apertures are structured or shaped in the figures, but there are illustration on conduit comprising an end portion being tapered or beveled. Therefore, the limitation “ the inlet aperture is tapered and/or beveled”, “the outlet aperture is tapered and/or beveled” has been interpreted under broadest reasonable interpretation as “the inlet end being tapered and/or beveled”, or “the outlet end being tapered and/or beveled, and the previous interpretation for the above limitation set forth in the previous non-final rejection is proper and the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 10-11, 13, 16, 19-20, 22-25, 28-29, and 31-36  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 5-6, 7, and 11-12, and Claims 13, 16 and 36 recite “inlet aperture” and “outlet aperture” and then further stating in lines 11-12, “inlet aperture being beveled, tapered, or both beveled and tapered or the outlet aperture being beveled, tapered, or both beveled and tapered”, which renders the claim indefinite. For instance, aperture refers an opening, hole, or gap, and the shape of the opening in tube structure which can be a commonly an oval or circle, and it is not clear how the structure of opening, hole, or gap can be bevelled or tapered. In an effort to compact persecution, the limitation “aperture” is being interpret as “end”
Claims 2, 4, 10-11, 19-20, 22-25, 28-29, and 31-36 are rejected at least for being dependent of Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, 13, 16 19-20, 22-23, 25, 28-29, 31-32, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fehr et al (US 20100084041 A1, hereinafter 'Fehr').
Regarding Claim 1, Fehr discloses a drug mixing device comprising: 
a first container (figure 3, container 36, [0028] “the containers 36, 38 are vials or ampoules”) adapted to hold a fluid component of a drug ([0028]) to be mixed,
 a second container (figure 3, container 38); and 
a transfer member (figure 3, fluid transfer conduit 56) configured to provide a fluid pathway between the first container and the second container ([0031] "configured to transfer fluid from the supply container 36 to the destination container 38"), the transfer member comprising a tube (figure 3, fluid transfer passage 58 with fluid transfer conduit 56) defining an inlet end and an outlet end (figure 3, the end of fluid transfer passage 58 toward container 36 and the other end of 58 toward target container 38).
Wherein a geometry of one or both of the inlet end and the outlet end of the transfer member is configured to minimise the hydraulic resistance to the movement of the fluid component when the fluid component flows from the first container to the second container ([0039] conduits 56, 60, 64 are variously shaped metallic needles [0031] " As can be seen, the containers 36, 38 are oriented in a linear fashion in which their openings face one another. This orientation allows the fluid transfer conduit 56 to be straight, which in turn facilitates smooth fluid flow."), wherin the geometry is defined by at least one of:
A) the inlet end being beveled, tapered, or both beveled and tapered ([0037] “the ends of the fluid transfer 56, vent 60, and pump 64 conduits are pointed or otherwise made sharp”); or
B) The outlet end being beveled, tapered, or both beveled and tapered ([0037] “the ends of the fluid transfer 56, vent 60, and pump 64 conduits are pointed or otherwise made sharp”).
Regarding Claim 2, Fehr disclose the device according to Claim 1.
Fehr further discloses wherein the transfer member comprises a needle ([0039] “conduits 56, 60, 64 are variously shaped metallic needles”).
Regarding Claim 10, Fehr disclose the device according to Claim 1.
Fehr further discloses wherein the transfer member protrudes into the first container, or into the second container, or both ([0031] " conduits 56, 60, 64 are able to pierce septums 68, 70 of the containers 36, 38").
Regarding Claim 13, Fehr disclose the device according to Claim 1.
Fehr further discloses wherein the transfer member comprises the inlet end (figure 3, the end of fluid transfer passage 58 toward container 36) is tapered in the direction of flow of the fluid component ([0037] “the ends of the fluid transfer 56, vent 60, and pump 64 conduits are pointed or otherwise made sharp”).
Regarding Claim 16, Fehr disclose the device according to Claim 13.
Fehr further discloses wherein the transfer member comprises the outlet end is tapered in a direction contrary to the direction of flow of the fluid component (figure 3, the outlet of fluid transfer passage 58 toward container 38) and the outlet end is tapered in a direction contrary to the direction of flow of the fluid component ([0037] “the ends of the fluid transfer 56, vent 60, and pump 64 conduits are pointed or otherwise made sharp”).
Regarding Claim 19, Fehr discloses the device according to Claim 1.
Fehr further discloses at least some of the fluid component flows along the fluid pathway to the second container due to gravity ([0031] “With the supply container 36 turned upside down, the fluid transfer conduit 56 is able to nearly empty the supply container 36.” Gravity is a force that affects all objects, therefore the fluid in the upper supply container always tends to flow to the lower target container through the fluid pathway due to gravity).
Regarding Claim 20, Fehr discloses the device according to Claim 1.
Fehr further discloses at least some of the fluid component flows along the fluid pathway to the second container due to a pressure differential ([0047] “the liquid was transferred as a result of the pump mechanism 40 generating suction”)
Regarding Claim 22, Fehr discloses the device according to Claim 1.
Fehr further discloses further comprising a fluid driver (figure 3, pump mechanism 40) configured to drive a driving fluid into the first container ([0032] pump mechanism creating vacuum inside the container 38 which sucks the fluid from container 36 through fluid transfer conduit 56).
Regarding Claim 23, Fehr discloses the device according to Claim 1.
Fehr further discloses wherein the second container is for holding a further component of a drug and the mixing device is for reconstituting the drug ([0041] “container 38 can already be partially filled with powders, liquids”)
Regarding Claim 25, Fehr discloses the device according to Claim 1.
Fehr further discloses wherein the mixing device further comprises a housing (figure 2, pump base 32 and connector 34), and wherein the first container and the second container are detachably coupled to the housing for use ([0037] " the detachable connector 34 has one or more catches 118 that are used to detachably secure the supply container 36"), wherein coupling the first container and the second container to the housing establishes the fluid pathway through the transfer member ([0034] "During engagement, the fluid transfer 56 and vent 60 conduits pierce the septum 68 of the supply container 36, thereby creating flow paths to the inside of the supply container 36"), wherein once coupled to the housing, the first and second containers are located in an opposing relationship (refer figure 3, containers 36 and 38 located in an opposing relationship).
Regarding Claim 28, Fehr discloses the device according to Claim 25.
Fehr further discloses the first container comprises a first opening (figure 3, opening of supply container 36); the second container comprises a second opening (figure 3, opening of target container 38); and the first and second openings oppose each other when the first and second containers are coupled to the housing (referring figure 3, opening of each containers oppose each other).
Regarding Claim 29, Fehr discloses the device according to Claim 28.
Fehr further discloses wherein the first container comprises a closure (figure 3, septum 68) on the first opening, and the second container comprises a closure (figure 3, septum 70) on the second opening.
Regarding Claim 31, Fehr discloses the device according to Claim 29.
Fehr further discloses wherein the transfer member comprises one or more pointed ends configured to pierce at least one of the first and second containers when the containers are coupled to the housing (referring figure 3 and [0031] " The conduits 56, 60, 64 in the depicted embodiment are pointed needles or cannulas so that the conduits 56, 60, 64 are able to pierce septums 68, 70 of the containers 36, 38").
Regarding Claim 32, Fehr discloses the device according to Claim 31.
Fehr further discloses wherein the pointed end is configured to pierce the closure of at least one of the first and second containers ([0031] " The conduits 56, 60, 64 in the depicted embodiment are pointed needles or cannulas so that the conduits 56, 60, 64 are able to pierce septums 68, 70 of the containers 36, 38").
Regarding Claim 36, Fehr discloses the device according to Claim 1.
Fehr further discloses wherein at least a portion of the at least one of a) the inlet end or b) the outlet end has a cross-sectional dimension that decreases (([0037] “the ends of the fluid transfer 56, vent 60, and pump 64 conduits are pointed or otherwise made sharp” pointed end would have a cross-section dimension that decreases toward the pointed end)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fehr.
Regarding Claim 4, Fehr disclose the device according to Claim 1.
Fehr dos not explicitly discloses wherein the fluid pathway provided by the transfer member is less than 100 mm in length, and the cross-section of the fluid pathway provided by the transfer member falls within the range of 0.1 mm2 to 10 mm2.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Fehr to have the transfer member less than 100 mm in length, and the cross-section of the fluid pathway provided by the transfer member falls within the range of 0.1 mm2 to 10 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Fehr would not operate differently with the claimed diameter and since the length and shape of transfer member is intended to reduce hydraulic resistance [0039]. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges ([0010] “the transfer member may be less than 100 mm”, and “The cross-section of the fluid pathway provided by the transfer member may fall within the range of 0.1 mm2 to 10 mm2”).
Regarding Claim 35, Fehr discloses the device according to Claim 31.
Fehr does not explicitly discloses wherein the volume of at least one of the first container and the second container lies in the range 1 ml to 1000 ml.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Fehr to have the volume of at least one of the first container and the second container lies in the range 1 ml to 1000 ml since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Fehr would not operate differently with the claimed volume and since both containers are configured to hold fluid for drug reconstitution. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges ([0073] “The maximum internal volume of each of the (e.g. first and second) containers may lie in the range from 1 ml to 1000 ml”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fehr in view of Mosler et al (US 20110087164 A1, hereinafter ‘Mosler’)
Regarding Claim 11, Fehr disclose the device according to Claim 1.
Fehr does not disclose the transfer member comprises a one-way valve.
Mosler teaches a fluid transfer device relatively pertinent to problem posed by Applicant of transfer fluid under sterile conditions comprising a transfer member (figure 2b, fluid conduit 106) comprises a one-way valve (figure 2b, check valve 120)
	Mosler provides the check valve within the fluid conduit between first and second containers (figure 4b, 113 and 114) in order to allow fluid communication in one orientation while restricting or preventing fluid communication in opposite orientation state ([0011]) preventing contamination from backflow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transfer member of Fehr to incorporate the teachings of Mosler and provides a one-way valve within the transfer member in order to prevent a contamination from the backflow. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fehr in view of Itri et al (US 20020052317 A1, hereinafter ‘Itri’).
	Regarding Claim 24, Fehr disclose the device according to Claim 23.
	Fehr does not disclose the fluid component is sterilized water and the further component of the drug is Remicade (RTM).
	Itri teaches reconstituting a powder form of Remicade ([0028] “Remicade is supplied as a sterile, white, lyophilized powder”) with sterilized water ([0028] “following reconstitution with 10 mL of Sterile Water for Injection”).
	Itri provides reconstituting a powder form of Remicade with sterilized water in order to inject Remicade in liquid form into the body ([0028]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Fehr to incorporate the teachings of Itri and provides the sterilized water and Remicade in order to reconstitute the Remicade into liquid form for injection into the body.
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fehr in view of Carmel et al (US 20020004643 A1, hereinafter ‘Carmel’)
Regarding Claim 33, Fehr discloses the device according to Claim 22.
Fehr further discloses the fluid driver comprises a driving fluid transfer member (figure 3, pump conduit 64), and wherein the driving fluid transfer member is configured to fluidly couple the fluid driver to the first container (Referring [0031] and [0032] and figure 3, pump mechanism 40 is fluidly coupled to first container 36 through pump conduit 64 and transfer conduit 56).
Fehr does not disclose the driving fluid transfer member is configured to extend into the first container. Instead, in the mixing device disclosed by Fehr, the driving fluid transfer member extends into the second container (figure 3 container 38) and drive the fluid from the first container (figure 3, container 36) by creating a vacuum within the second container ([0032] “The relative lower pressure in the destination container 38 causes the liquid inside the supply container 36 to be sucked through the fluid transfer conduit 56 and into the destination container 38”).
Carmel teaches a reconstitution device (figure 3, 10’) relatively pertinent to the problem posed by Applicant of transfer fluid between containers comprising a fluid driver (figure 3, main housing 14’) comprises a driving fluid transfer member (figure 3, first conduit 26’) and wherein the driving fluid transfer member is configured to fluidly couple the fluid driver to the first container (referring figure 3, the main housing 14’ is fluidly coupled to diluent vial 34’ by the first conduit 26’), and the driving fluid transfer member is configured to extend into the first container (refer figure 3, first conduit 26’ extend into diluent vial 34’).
Carmel provides the first conduit fluidly couples the main housing and the diluent vial extending into the diluent vial in order to create positive pressure within the diluent vial and force the liquid within the diluent vial into a drug vial (figure 3, 38’) [0041]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid driver of Fehr to incorporate the teachings of Carmel and provides a fluid driver comprises a driving fluid transfer member extending into the first container and creating positive pressure upon activating the fluid driver in order to push the fluid component of the first container into the second container. 
Regarding Claim 34, Fehr, as modified by Carmel, teaches the device according to Claim 33.
Fehr does not disclose wherein the driving fluid transfer member and the transfer member are configured, in use, to extend through the same surface of the first container when the first container is fluidly coupled to the fluid driver. In the mixing device disclosed by Fehr, the driving fluid transfer member and the transfer member are configured to extend through the same surface of the second container.
Carmel teaches the driving fluid transfer member (figure 3, second conduit 36’) and the transfer member (figure 3, first conduit 28’)) are configured, in use, to extend through the same surface of the first container when the first container is fluidly coupled to the fluid driver (see figure 3).
Carmel provides the second and the first conduit extend through the same surface of the diluent vial in order to create positive pressure within the diluent vial and forcing the liquid within the diluent vial into the drug vial ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid driver of Fehr to incorporate the teachings of Carmel and provides the transfer member and the driving transfer member configured to extend through the same surface of the first container in order to push the fluid component of the first container into the second container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dout et al (US 20130165860 A1) teaches a needle comprises a tapered portion is configured to reduce pressure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/Examiner, Art Unit 3781